Mobley, Presiding Justice.
Martha LaVonne Otwell filed an appeal from a judgment in Cobb Superior Court denying her a divorce from William Eugene Otwell, Sr. Prior to the argument of the case in this court, counsel for the appellant filed a certified copy of a divorce decree obtained by the appellant on September 2, 1970, in the State of Nevada, and stated that the appeal pending in this court is now moot. The action of the appellant in obtaining a divorce in another State amounts to an abandonment of her appeal in this court, and makes its determination unnecessary.

Appeal dismissed.


All the Justices concur.